UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2007 or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:001-31899 WHITING PETROLEUM CORPORATION (Exact name of registrant as specified in its charter) Delaware 20-0098515 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1700 Broadway, Suite 2300 Denver Colorado 80290-2300 (Address of principal executive offices) (Zip code) (303) 837-1661 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesTNo£ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer (as defined in Rule 12b-2 of the Exchange Act). Large accelerated filerTAccelerated filer£Non-accelerated filer£ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes£NoT Number of shares of the registrant’s common stock outstanding at April 16, 2007:37,053,071 shares. TABLE OF CONTENTS PART I — FINANCIAL INFORMATION Item 1. Consolidated Financial Statements (Unaudited) 1 Condensed Consolidated Balance Sheets as of March 31, 2007 and December 31, 2006 1 Condensed Consolidated Statements of Income for the Three Months Ended March 31, 2007 and 2006 3 Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2007 and 2006 4 Condensed Consolidated Statements of Stockholders’ Equity and Comprehensive Income for the Year Ended December 31, 2006 and the Three Months Ended March 31, 2007 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative and Qualitative Disclosures about Market Risk 31 Item 4. Controls and Procedures 32 PART II — OTHER INFORMATION Item 1A. Risk Factors 33 Item 6. Exhibits 33 Form of Restricted Stock Agreement Certification of CEO Pursuant to Section 302 Certification of CFO Pursuant to Section 302 Written Statement of CEO Pursuant to Section 1350 Written Statement of CFO Pursuant to Section 1350 i Table of Contents PART I – FINANCIAL INFORMATION Item 1. Consolidated Financial Statements (Unaudited) WHITING PETROLEUM CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (In thousands) March 31, 2007 December 31, 2006 ASSETS CURRENT ASSETS: Cash and cash equivalents $ 8,188 $ 10,372 Accounts receivable trade, net 90,194 97,831 Deferred income taxes 5,208 3,025 Prepaid expenses and other 13,544 10,484 Total current assets 117,134 121,712 PROPERTY AND EQUIPMENT: Oil and gas properties, successful efforts method: Proved properties 2,952,031 2,828,282 Unproved properties 60,696 55,297 Other property and equipment 43,647 44,902 Total property and equipment 3,056,374 2,928,481 Less accumulated depreciation, depletion and amortization (535,682 ) (495,820 ) Total property and equipment, net 2,520,692 2,432,661 DEBT ISSUANCE COSTS 18,233 19,352 OTHER LONG-TERM ASSETS 12,726 11,678 TOTAL $ 2,668,785 $ 2,585,403 See notes to condensed consolidated financial statements. 1 Table of Contents WHITING PETROLEUM CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (In thousands, except share and per share data) March 31, 2007 December 31, 2006 LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES: Accounts payable $ 31,797 $ 21,077 Accrued liabilities 53,319 58,504 Accrued interest 20,687 9,124 Oil and gas sales payable 17,634 19,064 Accrued employee compensation and benefits 4,159 17,800 Production taxes payable 6,088 9,820 Current portion of tax sharing liability 3,565 3,565 Current portion of derivative liability 10,071 4,088 Total current liabilities 147,320 143,042 NON-CURRENT LIABILITIES: Long-term debt 1,055,975 995,396 Asset retirement obligations 39,735 36,982 Production Participation Plan liability 27,535 25,443 Tax sharing liability 23,987 23,607 Deferred income taxes 169,942 165,031 Long-term derivative liability 7,175 5,248 Other long-term liabilities 4,211 3,984 Total non-current liabilities 1,328,560 1,255,691 COMMITMENTS AND CONTINGENCIES STOCKHOLDERS’ EQUITY: Common stock, $0.001 par value; 75,000,000 shares authorized, 37,053,071 and 36,947,681 shares issued and outstanding as of March 31, 2007 and December31, 2006, respectively 37 37 Additional paid-in capital 754,977 754,788 Accumulated other comprehensive loss (10,199 ) (5,902 ) Retained earnings 448,090 437,747 Total stockholders’ equity 1,192,905 1,186,670 TOTAL $ 2,668,785 $ 2,585,403 See notes to condensed consolidated financial statements. 2 Table of Contents WHITING PETROLEUM CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Unaudited) (In thousands, except per share data) Three Months Ended March 31, 2007 2006 REVENUES AND OTHER INCOME: Oil and natural gas sales $ 159,714 $ 189,865 Loss on oil and natural gas hedging activities - (9,524 ) Interest income and other 209 289 Total revenues and other income 159,923 180,630 COSTS AND EXPENSES: Lease operating 49,057 44,398 Production taxes 9,612 11,935 Depreciation, depletion and amortization 44,571 35,300 Exploration and impairment 9,176 7,042 General and administrative 8,285 9,611 Change in Production Participation Plan liability 2,092 2,074 Interest expense 19,497 16,973 Unrealized derivative loss 1,114 - Total costs and expenses 143,404 127,333 INCOME BEFORE INCOME TAXES 16,519 53,297 INCOME TAX EXPENSE: Current 626 2,031 Deferred 5,227 18,276 Total income tax expense 5,853 20,307 NET INCOME $ 10,666 $ 32,990 NET INCOME PER COMMON SHARE, BASIC AND DILUTED $ 0.29 $ 0.90 WEIGHTED AVERAGE SHARES OUTSTANDING, BASIC 36,771 36,726 WEIGHTED AVERAGE SHARES OUTSTANDING, DILUTED 36,861 36,743 See notes to condensed consolidated financial statements. 3 Table of Contents WHITING PETROLEUM CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (In thousands) Three Months Ended March 31, 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ 10,666 $ 32,990 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation, depletion and amortization 44,571 35,300 Deferred income taxes 5,227 18,276 Amortization of debt issuance costs and debt discount 1,276 1,323 Accretion of tax sharing liability 380 525 Stock-based compensation 1,119 779 Unproved leasehold impairments 2,316 140 Change in Production Participation Plan liability 2,092 2,074 Unrealized derivative loss 1,114 - Other non-current (1,558 ) (2,053 ) Changes in current assets and liabilities: Accounts receivable trade 7,637 8,866 Prepaid expenses and other (3,060 ) (4,655 ) Accounts payable and accrued liabilities (953 ) 20,872 Accrued interest 11,563 7,772 Other current liabilities (20,029 ) (10,921 ) Net cash provided by operating activities 62,361 111,288 CASH FLOWS FROM INVESTING ACTIVITIES: Cash acquisition capital expenditures (16,718 ) (15,773 ) Drilling and development capital expenditures (109,402 ) (118,788 ) Proceeds from sale of oil and gas properties 1,281 - Net cash used in investing activities (124,839 ) (134,561 ) CASH FLOWS FROM FINANCING ACTIVITIES: Long-term borrowings under credit agreement 100,000 30,000 Repayments of long-term borrowings under credit agreement (40,000 ) (10,000 ) Tax effect from restricted stock vesting 294 260 Net cash provided by financing activities 60,294 20,260 NET CHANGE IN CASH AND CASH EQUIVALENTS (2,184 ) (3,013 ) CASH AND CASH EQUIVALENTS: Beginning of period 10,372 10,382 End of period $ 8,188 $ 7,369 SUPPLEMENTAL CASH FLOW DISCLOSURES: Cash (refunded) paid for income taxes $ (73 ) $ 185 Cash paid for interest $ 6,741 $ 7,353 NONCASH INVESTING ACTIVITIES: (Increase) decrease in accrued capital expenditures $ (6,427 ) $ 405 See notes to condensed consolidated financial statements. 4 Table of Contents WHITING PETROLEUM CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY AND COMPREHENSIVE INCOME (Unaudited) (In thousands) Common Stock Shares Amount Additional Paid-in Capital Accumulated Other Comprehensive Income (Loss) Deferred Compensation Retained Earnings Total Stockholders’ Equity Comprehensive Income BALANCES—January 1, 2006 36,842 $ 37 $ 753,093 $ (34,620 ) $ (2,031 ) $ 281,383 $ 997,862 Net income - 156,364 156,364 156,364 Change in derivative fair values, net of taxes - - - 24,140 - - 24,140 24,140 Realized loss on settled derivative contracts, net of related taxes - - - 4,578 - - 4,578 4,578 Restricted stock issued 126 - Restricted stock forfeited (10 ) - Restricted stock used for tax withholdings (10 ) - (440 ) - - - (440 ) - Tax effect from restricted stock vesting - - 288 - - - 288 - Adoption of SFAS 123R - - (2,122 ) - 2,031 - (91 ) - Stock-basedcompensation - - 3,969 - - - 3,969 - BALANCES—December 31, 2006 36,948 37 754,788 (5,902 ) - 437,747 1,186,670 $ 185,082 Net income - 10,666 10,666 10,666 Change in derivative fair values, net of taxes - - - (5,001 ) - - (5,001 ) (5,001 ) Unrealized derivative loss, net of related taxes - - - 704 - - 704 704 Restricted stock issued 142 - Restricted stock forfeited (10 ) - Restricted stock used for tax withholdings (27 ) - (1,224 ) - - - (1,224 ) - Tax effect from restricted stock vesting - - 294 - - - 294 - Stock-based compensation - - 1,119 - - - 1,119 - Adoption of FIN 48 - (323 ) (323 ) - BALANCES—March 31, 2007 37,053 $ 37 $ 754,977 $ (10,199 ) $ - $ 448,090 $ 1,192,905 $ 6,369 See notes to condensed consolidated financial statements. 5 Table of Contents WHITING PETROLEUM CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1. BASIS OF PRESENTATION Description of Operations—Whiting Petroleum Corporation, a Delaware corporation, is an independent oil and gas company that acquires, exploits, develops and explores for crude oil, natural gas and natural gas liquids primarily in the Permian Basin, Rocky Mountains, Mid-Continent, Gulf Coast and Michigan regions of the United States.Unless otherwise specified or the context otherwise requires, all references in these notes to “Whiting” or the “Company” are to Whiting Petroleum Corporation and its subsidiaries. Consolidated Financial Statements—The unaudited condensed consolidated financial statements include the accounts of Whiting Petroleum Corporation and its subsidiaries, all of which are wholly owned. The financial statements have been prepared in accordance with U.S. generally accepted accounting principles for interim financial reporting. All significant intercompany balances and transactions have been eliminated in consolidation. In the opinion of management, all material adjustments considered necessary for a fair presentation of the Company’s interim results have been reflected. Whiting’s 2006 Annual Report on Form 10-K includes certain definitions and a summary of significant accounting policies and should be read in conjunction with this Form 10-Q.Except as disclosed herein, there has been no material change to the information disclosed in the notes to consolidated financial statements included in Whiting’s 2006 Annual Report on Form10-K. Earnings Per Share—Basic net income per common share of stock is calculated by dividing net income by the weighted average number of common shares outstanding during each period. Diluted net income per common share of stock is calculated by dividing net income by the weighted average number of common shares and other dilutive securities outstanding. The only securities considered dilutive are the Company’s unvested restricted stock awards.The dilutive effect of these securities was immaterial to the calculation. Reclassifications— Certain prior period balances were reclassified to conform to the current year presentation, and such reclassifications had no impact on net income or stockholders’ equity previously reported. Change in Accounting Principle— In June2006, the Financial Accounting Standards Board (“FASB”) issued Interpretation No.48,
